  Case 3:19-mj-00117-RMS Document 1-1 *SEALED*                   Filed 01/23/19 Page 1 of 11



                       UNITED STATE{                         TCOURT
                         DISTRICT 0 ....,_.....",.,;-,.      -ICUT

IN THE MATTER OF THE SEARCH I                  pA~ 23     A II: 31
INFORMATION ASSOCIATED WJ~~
CELLULAR TOWERS OPERATED'~}
AT&T WIRELESS, SPRINT,
                                                   Filed Under Seal
T-MOBILE, AND VERIZON



                       AFFIDAVIT IN SUPPORT OF
                  APPLICATION FOR SEARCH WARRANTS

      I, Kevin Mileto, being first duly sworn, hereby depose and state as follows:

                INTRODUCTION AND AGENT BACKGROUND

      1.     I make this affidavit in support of an application for search warrants

for information associated with cellular towers operated by AT&T Wireless, Sprint,

T-Mobile, and Verizon, all of whom are wireless telephone service providers. The

information to be seized is described in the following paragraphs and in Attachment

A, and involves all cell site activations for cellular towers operated by AT&T

Wireless, Sprint, T-Mobile, and Verizon (collectively, "the Service Providers")

providing service to a particular location and for particular dates and times. This

affidavit is made in support of an application for search warrants under 18 U.S.C. §

2703(c)(1)(A) and Federal Rule of Criminal Procedure 41 to require the Service

Providers to disclose to the government copies of the information further described

in Attachment B with respect to the cellular towers providing service to the location

identified in Attachment A and for the dates and times set forth in Attachment A.

      2.     I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms,

and Explosives ("ATF"). I have been employed as a Special Agent with the ATF
  Case 3:19-mj-00117-RMS Document 1-1 *SEALED*           Filed 01/23/19 Page 2 of 11




smce December 2013. Prior to that, I was a police officer in Fairfax County,

Virginia, from approximately 2004 to 2006. I then served as served as a Deputy

Sheriff in the Stafford County Sheriffs Office in Virginia until 2010. As a Special

Agent with ATF, I have participated in numerous investigations of violations of

federal laws, including firearms offenses, narcotics offenses and in arson

investigations. I have conducted or participated in surveillance, the execution of

search and arrest warrants, interviewing of individuals, and the debriefing of

informants and cooperating witnesses.

      3.     I am a law enforcement officer of the United States within the meaning

of 18 U.S.C. § 2510(7), that is, an officer of the United States who is empowered by

law to conduct investigations of and make arrests for violations of federal law.

      4.     The facts in this affidavit come from my personal knowledge,

investigation and observations, my training and experience, and information

obtained from other agents and witnesses. This affidavit is intended to show merely

that there is sufficient probable cause for the requested search warrant and does

not set forth all of my knowledge about this matter.

                               PROBABLE CAUSE

      5.     Overview. ATF is conducting a joint investigation with   th~   Connecticut

State Police Fire and Explosion Investigation Unit ("CSP-FEIU") and the South

Windsor Police Department into suspected arson and insurance fraud stemming

from multiple fires involving properties belonging to                   from 2011 to

2018. In particular, the investigation involves suspected violations of 18 U.S.C.

                                          2
  Case 3:19-mj-00117-RMS Document 1-1 *SEALED*           Filed 01/23/19 Page 3 of 11




§§ 371 (Conspiracy), 844(h) (Use of Fire in Furtherance of a Felony), 844(i)

(Torching a Structure), and 1343 (Wire Fraud) (collectively, the "Subject Offenses").

      6.     Investigators have identified fires involving         's properties that

occurred on or about, among other dates, September 4, 2011; March 2, 2016;

February 9, 2017; April 7, 2017; August 5, 2017; and March 20, 2018 (collectively,

the "Subject Fires"). In each instance,        owned the property either in his own

name or through a corporate entity. In several instances, Accelerant Detection

Canines alerted to the probable presence of ignitable liquids. Samples from these

fires are pending laboratory analysis for confirmation and additional information.

      7.     Investigators have further determined that, for several of the Subject

Fires, insurance claims were filed with insurance providers that are headquartered

outside of Connecticut.

      8.     The March 20, 2018 Fire. The applied-for search warrants relate

specifically to the March 20, 2018. This fire occurred at            's home at

                , South Windsor, Connecticut.            's home is in a residential

neighborhood. The fire was reported at approximately 2:50 a.m. I know from my

investigation that        and his immediate family were not present in Connecticut

at the time. During an on-site examination, investigators were unable to determine

an origin and cause of the fire due, in part, to the severity of the damage and the

extent of the structure's destruction.        The fire   is currently classified as

"Undetermined."



                                          3
  Case 3:19-mj-00117-RMS Document 1-1 *SEALED*         Filed 01/23/19 Page 4 of 11




      9.     During the investigation of the March 20, 2018 fire, several debris

samples were identified and submitted to the State of Connecticut, Department of

Emergency Services and Public Protection, Division of Scientific Services for

testing. The resulting laboratory report indicated the presence of a "medium

petroleum distillate" ("MPD") in one of the samples. Examples of MPDs include, but

are not limited to, some charcoal starters, some paint and stain thinners and

solvents, some wood staining products, and other specialty application solvents and

thinners. Based on my training, experience, and participation in this and other

investigations, I know that MPDs can be used as ignitable fluids in an attempt to

hasten the growth and development of a fire, and the presence of an MPD warrants

further investigation.

      10.    Cellular Towers. I am applying for the requested search warrants to

help identifY anyone who may have been a witness to, or involved in setting, the

March 20, 2018 fire. More specifically, the applied-for warrants will help to

determine whether any cellular telephones were active in the immediate vicinity of

the fire. Given the timing of the fire (which, as noted, was reported at

approximately 2:50 a.m.), I expect that relatively few   cellula~   telephones were

active in the area around that time. Moreover, given the extent of the damage, I

expect that anyone whose cellular telephone was active in the area at the time

would have seen the fire and have information regarding its origin. To the extent

that anyone in the vicinity was involved in setting the fire, I also know from my

training and experience that persons contemplating criminal actions often use their

                                        4
  Case 3:19-mj-00117-RMS Document 1-1 *SEALED*              Filed 01/23/19 Page 5 of 11




cellular telephones around the time of their criminal actions for various purposes,

including to communicate with co-conspirators.

       11.    I have learned, through my training and expenence that cellular

telephones have become an essential part of the average person's daily activities,

and the overwhelming majority of people carry cellular telephones with them

wherever they go. In addition, I know that incoming communications to a cellular

telephone, such as an incoming voice call, text message, or data transaction, does

not require any action to be taken by the person in possession of the telephone.

       12.    In my training and experience, I have learned that the Service

Providers are companies that provide cellular communications service to the

general public. In order to provide this service, the Service Providers maintain

antenna towers ("cell towers") that serve and provide cellular service to specific

geographic areas. Each cell tower receives signals from wireless devices, such as

cellular phones, in its general vicinity. By communicating with a cell tower, a

wireless device can transmit and receive communications, such as phone calls, text

messages, and other data. When sending or receiving communications, a cellular

device does not always utilize the cell tower that is closest to it.

       13.   Based on my training and experience, I also know that each cellular

device is identified by one or more unique identifiers. For example, with respect to a

cellular phone, the phone will be assigned both a unique telephone number and one

or more other identifiers such as an Electronic Serial Number ("ESN"), a Mobile

Electronic Identity Number ("MEIN"), a Mobile Identification Number ("MIN"), a

                                            5
  Case 3:19-mj-00117-RMS Document 1-1 *SEALED*           Filed 01/23/19 Page 6 of 11



Subscriber Identity Module ("SIM"), a Mobile Subscriber Integrated Services Digital

Network Number ("MSISDN"), an International Mobile Subscriber Identifier

("IMSI"), or an International Mobile Equipment Identity ("IMEI''). The types of

identifiers assigned to a given cellular device are dependent on the device and the

cellular network on which it operates.

       14.   Based on my training and experience, I know that cellular providers,

routinely and in their regular course of business maintain historical cell tower log

information, including records identifYing wireless communications that were

transmitted through a particular cell tower. For each communication, these records

may include the telephone call number and unique identifiers for the wireless

device that sent or received the communication ("the locally served wireless

device"); the source and destination telephone numbers associated with the

communication (including the number of the telephone that called or was called by

the locally served wireless device); the date, time, and duration of the

communication; the cell tower(s) that handled the communication as well as the

"sectors" (i.e., the faces of the towers) that received a radio signal from the locally

served wireless device; and the type of communication transmitted (such as

telephone call or text message).

      15.    In sum, and as set forth herein, the information covered by the

applied-for warrants will identifY the cellular devices that were active in the

vicinity of the May 20, 2018 fire between 10:00 p.m. and 5:00 a.m. While the fire

was reported at 2:50 a.m., I know through my training and experience that a fire

                                          6
  Case 3:19-mj-00117-RMS Document 1-1 *SEALED*          Filed 01/23/19 Page 7 of 11



reqmres time to develop and migrate through a structure. Additionally, I know

based on my training and experience that a person who has intentionally set a fire

may remain in the vicinity after the fire is set to observe the results of his or her

actions and first responder activity. This information, in turn, will assist law

enforcement in determining which person(s) were present surrounding the time of

the fire.

                          AUTHORIZATION REQUEST

       16.   Based on the foregoing, I request that the Court issue the proposed

search warrants, pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal

Procedure 41.

       17.   I further request that the Court direct each of the Service Providers to

disclose to the government any information described in Attachment B that is

within its possession, custody, or control. Because the search warrants will be
                                                                                 '
served on the Service Providers, who will then compile the requested records at a

time convenient to them, reasonable cause exists to permit the execution of the

requested warrant at any time in the day or night.

       18.   I further request that the Court order that all papers in support of this

application, including the affidavit and search warrants, be sealed until further

order of the Court. These documents discuss an ongoing criminal investigation that

is neither public nor known to all of the targets of the investigation. Accordingly,

there is good cause to seal these documents because their premature disclosure may

seriously jeopardize that investigation, including by giving targets an opportunity to

                                          7
 Case 3:19-mj-00117-RMS Document 1-1 *SEALED*            Filed 01/23/19 Page 8 of 11




destroy or tamper with evidence, change patterns of behavior (including changing

cellular telephones), notify confederates, and flee from prosecution.




                                                H~Mileto
                                                Special Agent, ATF



      Subscribed and sworn to before me on July 26, 2018.




                                                                        R
                                          /s/

                                        UNITED STATES MAGISTRATE JUDGE




                                          8
 Case 3:19-mj-00117-RMS Document 1-1 *SEALED*         Filed 01/23/19 Page 9 of 11




                               ATTACHMENT A

                           Property to be Searched

      This warrant applies to records and information associated with the cellular

towers providing service to                         South Windsor, Connecticut,

between 10:00 p.m. (EST) on May 19, 2018, and 5:00 a.m. (EST) on May 20, 2018.




                                        9
 Case 3:19-mj-00117-RMS Document 1-1 *SEALED*           Filed 01/23/19 Page 10 of 11




                                 ATTACHMENT B

                          Particular Things to be Seized

I.    Information to be Disclosed by the Service Provider

      For each cellular tower described in Attachment A, the Service Provider

named in the Search Warrant is required to disclose to the United States all records

and other information (not including the contents of communications) about all

communications made using the cellular tower during the corresponding timeframe

listed in Attachment A, including the records that identify:

      A.     the telephone call number and unique identifiers for each wireless

             device in the vicinity of the tower ("the locally served wireless device")

             that registered with the tower, including Electronic Serial Numbers

             ("ESN"), Mobile Electronic Identity Numbers ("MEIN"), Mobile

             Identification Numbers ("MIN"), Subscriber Identity Modules ("SIM"),

             Mobile Subscriber Integrated Services Digital Network Numbers

             ("MSISDN"), International Mobile Subscriber Identifiers ("IMSI"), and

             International Mobile Equipment Identities ("IMEI");

      B.     the source and destination telephone numbers associated with each

             communication (including the number of the locally served wireless

             device and the number of the telephone that called, or was called by,

             the locally served wireless device);

      C.    the date, time, and duration of each communication;



                                          10
 Case 3:19-mj-00117-RMS Document 1-1 *SEALED*           Filed 01/23/19 Page 11 of 11




      D.     the "sectors" (i.e., the faces of the towers) that received a radio signal

             from each locally served wireless device; and

      E.     the type of communication transmitted through the tower (such as

             phone call or text message).

      These records should include records about communications that were

initiated before or terminated after the specified time period, as long as part of the

communication occurred during the relevant time period identified in Attachment

A.

II.   Information to be Seized by the Government

      All information described above in Section I that constitutes evidence and

instrumentalities of violations of 18 U.S.C. §§ 371 (Conspiracy), 844(h) (Use of Fire

in Furtherance of a Felony), 844(i) (Torching a Structure), and 1343 (Wire Fraud).




                                            11
